 In theMatter OfARMOUR& COMPANYandPACKINGHOUSE WORKERSORGANIZING COMMITTEE ON BEHALF OF UNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL No 13,AFFILIATED WITH THE C I. O:Case No B-3907 -Decided July 8, 1942Jurisdiction:meat packing industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitionei recognition until certified by the Board, electionnecessaryUnit Appropriate for Collective Bargaining:allhourly paid and piece-workproduction and maintenance employees, at one of Company's slaughteringplants, including gang leaders and certain named checkers, but excludingsupervisory, general office employees, firemen, watchmen, wholesale marketemployees, nine city delivery truck drivers, restaurant employees, garage em-ployees and checkers other than those specifically includedMr Paul E. -Blanchard,of Chicago, Ill , for the Company.Mr James P. Dean, Mr Herbert C Keller,andMr. Buck Whit-taker,of Oklahoma City, Okla, for the UnionMr. George H Gentithes,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Packinghouse Workers OrganizingCommittee on Behalf of United Packinghouse Workers of America,Local No 13, affiliated with the C I O , herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Armour & Company, OklahomaCity, Oklahoma, heiein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Elmer P Davis, Trial ExaminerSaid hearing was held atOklahoma City, Oklahoma, on June 1, 1942The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesThe Tiial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire iecordinthe case, the Board makes the following:42 N L R B, No 36169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF THE COMPANYArmour & Company is an Illinois corporation with its principaloffice and place of business in Chicago, IllinoisIt owns and oper-ates a slaughtering plant in Oklahoma City, OklahomaOnly thisplant is involved in the present pioceedingsDuring the fiscal yearof 1941 the Company received at the Oklahoma City plant 177,000,000pounds of live animals and materials, of which 15 percent by weightand 20 peicent by value originated outside the State of Oklahoma.During this same period, the Company shipped from this plant ap-proximately 130,000,000 pounds of finished pioducts, of which 55percent, by weight and by value, was shipped from Oklahoma Cityto points outside the State of OklahomaThe Company admits thatit is engaged in commeice, within the meaning of the NationalLabor Relations ActIITHE ORGANIZATION INVOLVEDPackinghouse Workers Organizing Committee on behalf of UnitedPackinghouse Woikers of America, Local No 13, is a labor organiza-tion affiliated with the Congiess of Industrial Oiganizations admit-ting to membership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn March 25, 1942, the Union iequested that the Company grantit exclusive baigaining rightsThe Company declined to iecognizethe Union until an election should be held and the Union should becertified by the Board as the sole collective bargaining agentA statement of a Field Examiner, introduced in evidence at thehearing, shows that the Union iepiesents a substantial number ofemployees in the unit hereinafter found appiopilate 1We find that a question affecting commerce has aiisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaboiRelations ActIVTIIE APPROPRIATE UNITThe Union petitioned for a unit consisting of all houily paid andpiece-work production and maintenance employees of the OklahomaCity plant, excluding supervisors (comprising the superintendent, as-sistant superintendent, foremen, assistant foremen), general office'The Field Examiner reported that the Union had submitted 530 authorization cards424 of which bore apparently genuine signatures of persons whose names appeared onthe Company's pay roll of April 4, 1942, contnming 938 namesFour of these wereduplicatesThe remaining 420 cards are dated from Decembei 1941 to Januaiy 1942 ARMOUR & COMPANY171employees, firemen, watchmen, wholesale market employees, truckdrivers, restaurant employees, checkers, and garage employeesBystipulation during the hearing the parties agreed that no disputeexists as to any of these classifications other than truck drivers,restaurant employees, checkers, and garage employeesThey furtheragreed and we find that of the 11 truck drivers, the 2 who are em-ployed in driving trucks within the plant should be included andthe other 9 who perform delivery duties in the city, should beexcludedThe Union seeks the exclusion of all restaurant employees, whilethe Company, apparently, would prefer then inclusionWith theexception of a small number of waitresses who are temporarily bor-rowed from the Company's production departments to assist duringthe lunch hour, all restaurant employees are limited in their workto such functions as relate to the operation or maintenance of thelunchroomSince such employees perform no production or mainte-nance work we shall exclude themThe waitresses temporarily bor-rowed from production departments to perform restaurant servicesshall be entitled to vote as production employeesThe Union specifically requested the inclusion of four checkers,namely, Elmer Kassl, Preston Hanson, Wilbur Wiseman, and RoyTrumbleyThe Company took no position Since these fourcheckers as distinguished from the remaining three, devote much oftheir time to common labor, as well as to checking, we shall includethem as requested by the UnionThe Union further requested inits petition that gar age employees be excludedTwo such employeesare involved, the one being the garage foreman and the other anassistant engaged in lubricating and washing carsSince one is ap-parently a supervisory employee, and since the work of both differ,materially from that of the production and maintenance employeeswe shall exclude themEvidence adduced in the course of the hearing establishes thatof the 48 men listed by the Company as foremen and assistant fore-men, 12 are considered gang leadersThe Company took no positionas to the inclusion or exclusion of this leader group, while the Unionprefers to leave the decision to the BoardWith the exception of twoof the gang leaders, namely, Jackson and Sakaly, the others per forma consider able amount of manual laborAlthough none of the gangleaders is empowered to hire or discharge or recommend hiring ordischarging, nevertheless_tbe two leaders above named devote mostof then time in directing and supervising the work of those in theirgangEach of these two men supervises about 50 menIn view ofthese facts, we shall exclude Jackson and Sakaly and include the other10 gang leaders 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all hourly paid and piece-work production and main-tenance employees of the Company at its Oklahoma City plant, in-cluding gang leaders and Elmer Kassl, Preston Hanson, WilburWiseman, and Roy Trumbley, but excluding supervisors (superin-tendent, assistant supeirntendent,foremen, assistant foremen, Jack-son, and Sakaly), general office employees, firemen, watchmen, whole-salemarket employees, the nine city delivery truck drivers, restau-rant employees, garage employees, and checkers other than ElmerKassl, Preston Hanson, Wilbur Wiseman, and Roy Trumbley, con-stitute a unit appropriate for the purposes of collective baigainmrg,within the meaning of Section 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Apt, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour & Company, Oklahoma City, Oklahoma, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days after the date of this Direction, under the directionand super vision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who are employed during the pay-roll period immediately pre-ceding the date of this Direction, including any such employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Packinghouse Workers Organizing Committeeon behalf of United Packinghouse Workers of America, Local No 13,affiliatedwith the C10 , for the purposes of collective bargaining In the Matter of ARMOUR & COMPANYandPACKINGHOUSE WORKERSORGANIZING COMMITTEE ON BEHALF OF UNITED PACKINGHOUSE WORK-ERS OF AMERICA, LOCAL No 13, AFFILIATED WITH THE C I. O.Case No. R-3907CERTIFICATION OF REPRESENTATIVESAugust 5, 1942On July 7, 1942, the National Labor Relations Board issued a. Deci-sion and Dllectlon of Election in this proceeding 1Pursuant to theDirection of Election, an election by secret ballot was conducted onJuly 17, 1942, under the dnectlon and supervision of the RegionalDirector for the Sixteenth Region (Fort Wolth, Texas)On July 27,1942, the Regional Diiector acting pursuant to Article III, Section 9,of National Labor Relations Boaid Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an Election Re-portNo objections to the conduct of the election or to the ElectionReport have been filed by either of the partiesAs to the balloting and its results, the Regional Director reported asfollowsTotalon eligibilitylist------------------------------------ 1, 086Total ballots cast-----------------------------------------843Total ballots challenged-----------------------------------14Total blai,k ballots----------------------------------------0Total i oid ballots-----------------------------------------5Total valid Notes counted----------------------------------824Votes cast foi PWOC on behalf of United Packinghouse Woik-eis of Ameiica, Local #13, affiliated with the C I 0------718Votes cast against PWOC on behalf of United PackinghouseXvoikeis of Ameiica, Local #13, affiliated with the C I O--106By viitue of and puisuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and puisuant to Aitlcle III, Sections 8 and 9, of NationalLabor Relations Boaid Rules and Regulations-Series 2, as amended,IT IS HEREBYCERTIFIED thatPackinghouseWorkersOlganizing Com-mltte on behalf of United Packinghouse Workers ofAmerica,LocalNo 13, affiliated with the C I O , has been designated and selected by142 N L R B 16942 N L R B , No 36a173 174DECISIONSOF NATIONALLABOR RELATIONS BOARDa majority of all hourly paid and piece-work production and main-tenance employees of Armour & Company, Oklahoma City, Oklahoma,at its Oklahoma City plant, including gang leaders and Elmer Kassl,Preston Hanson, Wilbur Wiseman, and Roy Trumbley, but excludingsupervisors (superintendent, assistant superintendent, foremen, as-sistant foremen, Jackson, and Sakaly), general office employees, fire-men, watchmen, wholesale market employees, the nine city deliverytruck drivers, restaurant employees, garage employees, and checkersother than Elmer Kassl, Preston Hanson, Wilbur Wiseman, and RoyTrumbley, as their representative for the purposes of collective bar-gaining and that, pursuant to Section 9 (a) of the Act, PackinghouseWorkers Organizing Committee on bel alf of United PackinghouseWorkers of America, Local No 13, affiliated with the C I O , is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and_ other conditions of employment.